        1     Thomas A. Buford, III (WSBA 52969)                HONORABLE WHITMAN L. HOLT
              Bush Kornfeld LLP
        2     601 Union St., Suite 5000
              Seattle, WA 98101
        3     Telephone: (206) 292-2110
              Email: tbuford@bskd.com
        4
              Richard M. Pachulski (Admitted Pro Hac
        5     Vice)
              Alan J. Kornfeld (Admitted Pro Hac Vice)
        6     Jeffrey W. Dulberg (Pro Hac Vice Pending)
              Maxim Litvak (Admitted Pro Hac Vice)
        7     Pachulski Stang Ziehl & Jones LLP
              10100 Santa Monica Blvd., 13th Floor
        8     Los Angeles, CA 90067
              Telephone: (310) 277-6910
        9     Facsimile: (310) 201-0760
              Email: rpachulski@pszjlaw.com
       10            akornfeld@pszjlaw.com
                     jdulberg@pszjlaw.com
       11            mlitvak@pszjlaw.com
       12     Proposed Attorneys for Debtor and
              Debtor in Possession
       13
                                   UNITED STATES BANKRUPTCY COURT
       14                          EASTERN DISTRICT OF WASHINGTON

       15     In re:                                       Chapter 11

       16     EASTERDAY RANCHES, INC.,                     Case No. 21-00141-WLH11

       17                                 Debtor.          CERTIFICATE OF SERVICE

       18

       19              PATRICIA JEFFRIES declares:
       20              I am an employee of Pachulski Stang Ziehl & Jones LLP. I am employed in the
       21     City and County of San Francisco, California. I am a citizen of the United States, over
       22     the age of 18, and competent to make this Declaration.
       23

                                                                                 B USH K ORNFELD            L LP
              CERTIFICATE OF SERVICE - Page 1                                             LAW OFFICES
                                                                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
eb02ts016x
             21-00141-WLH11      Doc 28   Filed 02/02/21    Entered 02/02/21 21:29:38      Pg 1 of 6
        1
                    On the 2nd day of February, 2021, I caused to be served the below documents
        2
              via overnight mail and electronic mail (where indicated), on parties identified on the
        3
              Service List attached hereto as Exhibit A:
        4

        5           1.     DEBTOR’S EMERGENCY MOTION FOR INTERIM AND FINAL
                           ORDERS AUTHORIZING DEBTOR TO USE CASH COLLATERAL
        6                  AND GRANTING ADEQUATE PROTECTION; MEMORANDUM OF
                           POINTS AND AUTHORITIES [Docket No. 12]
        7
                    2.     EMERGENCY MOTION OF DEBTOR FOR ENTRY OF INTERIM
        8                  AND FINAL ORDERS (I) AUTHORIZING DEBTOR TO CONTINUE
                           USING EXISTING CASH MANAGEMENT SYSTEM, BANK
        9                  ACCOUNTS, AND BUSINESS FORMS; AND (II) GRANTING
                           RELATED RELIEF; MEMORANDUM OF POINTS AND
       10                  AUTHORITIES IN SUPPORT THEREOF [Docket No. 13]

       11           3.     DECLARATION OF T. SCOTT AVILA IN SUPPORT OF
                           BANKRUPTCY PETITION AND “FIRST DAY” MOTIONS [Docket
       12                  No. 14]

       13           4.     DEBTOR’S EX PARTE MOTION TO SHORTEN TIME AND LIMIT
                           NOTICE FOR HEARINGS ON EMERGENCY MOTIONS FOR USE OF
       14                  CASH COLLATERAL AND USE OF EXISTING CASH
                           MANAGEMENT SYSTEM, BANK ACCOUNTS, AND BUSINESS
       15                  FORMS [Docket No. 15]
                    5.     DECLARATION OF T. SCOTT AVILA IN SUPPORT OF DEBTOR’S
       16
                           EX PARTE MOTION TO SHORTEN TIME FOR HEARINGS ON
                           EMERGENCY MOTIONS FOR USE OF CASH COLLATERAL AND
       17
                           USE OF EXISTING CASH MANAGEMENT SYSTEM, BANK
                           ACCOUNTS, AND BUSINESS FORMS [Docket No. 16]
       18
                    6.     NOTICE OF HEARING ON (A) EMERGENCY MOTION FOR
       19                  INTERIM AND FINAL ORDERS AUTHORIZING DEBTOR TO USE
                           CASH COLLATERAL AND GRANTING ADEQUATE PROTECTION,
       20                  AND (B) EMERGENCY MOTION OF DEBTOR FOR ORDER (I)
                           AUTHORIZING DEBTOR TO CONTINUE USING EXISTING CASH
       21                  MANAGEMENT SYSTEM, BANK ACCOUNTS, AND BUSINESS
                           FORMS; AND (II) GRANTING RELATED RELIEF [Docket No. 17]
       22

       23

                                                                                B USH K ORNFELD            L LP
              CERTIFICATE OF SERVICE - Page 2                                            LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
eb02ts016x
             21-00141-WLH11     Doc 28    Filed 02/02/21   Entered 02/02/21 21:29:38      Pg 2 of 6
        1
                    I declare under penalty of perjury under the laws of the state of California that
        2
              the foregoing information is true and correct.
        3
                    DATED this 2nd day of February, 2021, at San Francisco, California.
        4
                                                /s/ Patricia Jeffries
        5                                       PATRICIA JEFFRIES
        6

        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

                                                                                B USH K ORNFELD            L LP
              CERTIFICATE OF SERVICE - Page 3                                            LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
eb02ts016x
             21-00141-WLH11     Doc 28    Filed 02/02/21   Entered 02/02/21 21:29:38      Pg 3 of 6
                                                  EXHIBIT A

    AB Livestock LLC                      Animal Health International          AXA Equitable Life Insurance
    Matt Buyers                           1654 S First St                      Company
    1555 Shoreline Drive                  Sunnyside, WA 98944                  1290 Avenue of the Americas, 16th
    Suite 320                             latoya.laso@animalhealthinternatio   Floor
    Boise, ID 83702                       nal.com                              New York, NY 10104
    matt.buyers@agribeef.com
    Brad Curtis Farms LLC                 Cenex Harvest States                 CHS Capital, LLC dba CHSC MN,
    8853 Langford                         300 West Feedville Road              a Minnesota LLC
    Mesa, WA 99343                        Hermiston, OR 97838                  5500 Cenex Drive
    bcurtis@eltopia.com                   troy.odvody@chsinc.com               Inner Grove Heights, MN 55077
    Copenhaver Construction, Inc.         Department of Justice                DLL Finance, LLC
    22393 SR 2 East                       United States Attorney's Office      Brenda Entriken
    Creston, WA 99117                     Eastern District of Washington       PO Box 2000
    copenhavercci@gmail.com               PO Box 1494                          Johnston, IA 50131
                                          Spokane, WA 99210-1494
    Easterday Ranches, Inc.               ECS Northwest LLC                    Empire Rubber & Supply
    c/o T. Scott Avila                    P.O. Box 4180                        P.O. Box 14950
    Peter Richter                         Pasco, WA 99302-4180                 Portland, OR 97293-0950
    5235 Industrial Way                   jeremy@ecsnw.com                     erspasco@empirerubber.com
    Pasco, WA 99301
    savila@paladinmgmt.com
    prichter@paladinmgmt.com
    Equitable AgriFinance                 Equitable Financial Life Insurance   Freeman Farms, LLC
    Erin Plumb                            Company                              1085 S. Athey Road
    JP Morgan Chase                       1290 Avenue of the Americas, 16th    Othello, WA 99344
    131 S Dearborn, 6th Floor             Floor
    Chicago, IL 60603                     New York, NY 10104
    Gary W. Dyer                          Holland & Hart LLP                   ITC Services
    Assistant U.S. Trustee                Robert A. Faucher, Esq.              4172 N Frontage Rd E
    U.S. Department of Justice            PO Box 2527                          Moses Lake, WA 98837
    Office of the United States Trustee   Biose, ID 83701-2527                 dianag@inlandtarp.com
    920 W. Riverside Ave., Suite 593      rfaucher@hollandhart.com
    Spokane, WA 99201
    Layne Of Washington, Inc.             Mechanics Bank (Rabo)                Office of the Attorney General
    P.O. Box 610                          P.O. Box 6010                        Bankruptcy & Collections Unit
    Pasco, WA 99301                       Santa Maria, CA 93456-6010           800 Fifth Avenue Suite 2000
    laynepump@aol.com                                                          Seattle, WA 98104
    Oregon Trail Veterinary Clinic        Pacific Ag Products LLC              Pegram Construction, Inc.
    80489 Highway 395                     400 Capitol Mall Ste 2060            P.O. Box 418
    North Hermiston, OR 97838             Sacramento, CA 95814                 Othello, WA 99344
    Oregontrailvet@gmail.com              AAQuilio@pacificethanol.com          doyle@pegramconstruction.com

                                                                                            B USH K ORNFELD         L LP
                                                                                                    LAW OFFICES
    NOTICE OF HEARING ON EMERGENCY MOTIONS– Page 4                                           601 Union St., Suite 5000
eb02ts016x                                                                                Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
             21-00141-WLH11         Doc 28   Filed 02/02/21     Entered 02/02/21   21:29:38 Facsimile
                                                                                                   Pg (206)
                                                                                                        4 of292-2104
                                                                                                               6
    Production Animal Consultation    R. Crane Bergdahl                  Rabo Agrifinance, Inc.,
    LLC                               Attorney at Law                    as Collateral Agent
    307 S Main                        PO Box 3755                        10100 Trinity Pkwy., Suite 400
    Scott City, KS 67871              Pasco, WA 99302                    Stockton, CA 95219
    accounting@pacdvms.com            cranelaw@msn.com
    Rabo Agrifinance, Inc.,           Rabo Agrifinance, Inc., as         Rabo Agrifinance, LLC
    as Collateral Agent               Mortgagee                          14767 N. Outer 40 Rd., Suite 400
    P.O. Box 411995                   12443 Olive Blvd, Suite 50         Chesterfield, MO 63017
    St. Louis, MO 63141               St. Louis, MO 63141
    Segale Properties                 Sun Basin Operations-CHS           Sunray Farms, LLC
    P.O. Box 88028                    P.O. Box 608                       Raymond J. Wardenaar
    Tukwilla, WA 98138                Quincy, WA 98848                   PO Box 776
    Eolson@segaleproperties.com       Jamie.Nguyen@chsinc.com            Royal City, WA 99357
    Tarp-It, Inc.                     The Prudential Insurance Company   Thomas L. Palotas
    3000 Wilson Creek Rd              of America                         Pepple Cantu Schmidt PLLC
    Ellensburg, WA 98926              2100 Ross Avenue, Suite 2500       801 Second Avenue, Suite 700
    jgy6969@gmail.com                 Dallas, TX 75201                   Seattle, WA 98104
                                                                         tpalotas@jpclaw.com
    Tri Cities Grain, LLC             Tyson Fresh Meats, Inc.            Tyson Fresh Meats, Inc.
    600 Tank Farm Road                800 Stevens Port Drive             Perkins Coie LLP
    Pasco, WA 99301                   Dakota Dunes, SD 57049             Alan D. Smith, Esq.
                                                                         1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101
                                                                         adsmith@perkinscoie.com
                                                                         bcosman@perkinscoie.com
    U.S. Bank                         U.S. Small Business                US Bank
    P.O. Box 790408                   Administration                     P.O. Box 1800
    St Louis, MO 63179-0408           1545 Hawkins Blvd., Suite 202      Saint Paul, MN 55101-0800
                                      El Paso, TX 79925
    Viterra Canada Inc.               Ward Bros., Inc.                   Washington Trust Bank
    2625 Victoria Ave Regina          1531 Ironwood Rd.                  Lukins & Annis
    Saskatchewan Canada S4T 7T9       Eltopia, WA 99330                  Trevor R. Pincock, Esq.
    kimberly.banilevic-                                                  1600 Washington Trust Financial
    lamb@viterra.com                                                     Center
                                                                         717 W. Sprague Avenue
                                                                         Spokane, WA 99201-0466
                                                                         tpincock@lukins.com
    Washington Trust Bank             Washington Trust Bank              Western Stockmen's LB 413058
    W. Benjamin Cox                   W. Benjamin Cox                    JR Simplot Company
    Kennewick Financial Center        PO Box 2127                        P.O. Box 35143
    3250 West Clearwater              Spokane, WA 99210-2127             Seattle, WA 98124-5143
    Kennewick, WA 99336                                                  cindy.a.smith@simplot.com




                                                                                       B USH K ORNFELD         L LP
                                                                                               LAW OFFICES
    NOTICE OF HEARING ON EMERGENCY MOTIONS– Page 5                                      601 Union St., Suite 5000
eb02ts016x                                                                           Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
             21-00141-WLH11      Doc 28   Filed 02/02/21   Entered 02/02/21   21:29:38 Facsimile
                                                                                              Pg (206)
                                                                                                   5 of292-2104
                                                                                                          6
    Yakima Mechanical
    Services
    205 So. 4th Ave
    Yakima, WA 98902
    yakmec205@gmail.com




                                                                                    B USH K ORNFELD         L LP
                                                                                            LAW OFFICES
    NOTICE OF HEARING ON EMERGENCY MOTIONS– Page 6                                   601 Union St., Suite 5000
eb02ts016x                                                                        Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
             21-00141-WLH11   Doc 28   Filed 02/02/21   Entered 02/02/21   21:29:38 Facsimile
                                                                                           Pg (206)
                                                                                                6 of292-2104
                                                                                                       6
